Citation Nr: 0015498	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  95-32 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening the claim of service connection for a 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1966 to 
November 1968.

In October 1974, the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Francisco, California denied the 
claim of entitlement to service connection for schizoid 
personality on the basis that it was a constitutional or 
developmental abnormality that is not a disability under the 
law.  Notice of the decision and information concerning the 
veteran's appellate rights were addressed in a November 1974 
letter.  Appellate action was not initiated and the decision 
became final.  Eventually, the veteran's case was transferred 
to the RO in Oakland, California.  

This matter came to the Board of Veterans' Appeals (Board) 
from a February 1994 decision of the RO in Oakland, 
California, which determined that new and material evidence 
had not been submitted to warrant reopening the claim of 
service connection for a psychiatric disorder, and denied the 
claim of entitlement to nonservice-connected disability 
pension.  VA received the veteran's notice of disagreement in 
April 1994, and a statement of the case was issued in May 
1995.  In July 1995, VA received his substantive appeal and a 
personal hearing was conducted at the RO.  By hearing officer 
decision of April 1996, the claim for nonservice-connected 
pension was granted.  Therefore, the matter is not before the 
Board. 

Due to the veteran's change in residence, this case has been 
transferred to the RO in Roanoke, Virginia, which now has 
jurisdiction. 


FINDINGS OF FACT

1.  In an unappealed January 1975 decision, the RO denied the 
claim of entitlement to service connection for schizoid 
personality on the basis that it was a constitutional or 
developmental abnormality that is not a disability under the 
law. 

2.  The evidence reviewed and submitted since the RO denied 
the claim in January 1975 is cumulative and redundant, and by 
itself or in connection with evidence previously assembled is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim. 


CONCLUSION OF LAW

The RO's January 1975 denial of the claim of entitlement to 
service connection for a psychiatric disorder is final; 
evidence submitted since that denial is not new and material, 
and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 20.1103 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records document the veteran's 
psychiatric treatment for anxiety, chronic anxiety reaction 
and immature personality.  He was hospitalized from August to 
September 1968 and diagnosed with situational anxiety 
reaction, and a diagnosis of schizophrenic reaction paranoid 
type and resolved drug induced psychosis (resolved) was 
considered.  A 1968 medical board report reflects a diagnosis 
of schizoid personality.  The medical board determined that 
his schizoid personality existed prior to service and was not 
aggravated by service.  Discharge from service was 
recommended.  

In September 1974, the veteran filed a claim alleging 
entitlement to service connection for a nervous condition.  
In October 1974, the RO denied the claim of entitlement to 
service connection for schizoid personality on the basis that 
it was a constitutional or developmental abnormality that is 
not a disability under the law.  

In a September 1974 letter, a psychiatric social worker with 
the Center for Special Problems reported that the veteran's 
treatment began in April 1970 and was terminated in June for 
unknown reasons.  The reported diagnosis was that of schizoid 
personality.  

In a November 1974 letter, Dr. Wakefield reported that the 
veteran was first referred in October 1974 for treatment of 
symptoms of anxiety, suspiciousness of others, insomnia, 
memory problems, and instability in work and personal 
relationships.  At that time, the veteran reported his 
history of paranoid psychosis during service following the 
use of amphetamines.  He met with the veteran nine times for 
psychotherapy.  Dr. Wakefield's impression was that of 
passive-aggressive type personality disorder, which 
interferes with the veteran's ability to work in 
psychotherapy and maintain employment.  

In January 1975 the RO again denied the claim.  Appellate 
action was not initiated, and as a result, the decision 
became final.  Decisions of the RO are final under 
38 U.S.C.A. § 7105 (West 1991); however, the VA must reopen 
the claim and review the former disposition of the case where 
new and material evidence is submitted with regard to that 
previously disallowed claim.  38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The United States Court of Appeals for Veterans Claims 
(Court) has established a two-step analysis that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  First, there must be a determination 
as to whether there is new and material evidence to reopen 
the claim.  If there is such evidence, the claim must be 
reviewed on the basis of all the evidence, both old and new.  
A decision regarding either is appealable.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  If the evidence is found 
to be new and material under these guidelines, the claim is 
reopened, and then the Board must evaluate the merits of the 
veteran's claims in light of all the evidence.  

Finally, the Court has also stated that in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Then, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In a case unrelated to the present appeal, the Court has 
stated that in determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Therefore, the question now before the Board is whether new 
and material evidence has been added to the record subsequent 
to the January 1975 denial of the claim.  Such evidence 
consists of:  an April 1993 VA examination report; an April 
1995 VA treatment record entry; the veteran's July 1995 
personal hearing testimony; and an October 1995 VA 
examination report.  

A VA examination was conducted in April 1993, and the 
examiner noted that the file had not been available for 
review.  The examiner diagnosed schizoid personality, 
atypical psychosis, and polysubstance abuse with probable 
alcohol dependence.  The examiner commented that the veteran 
was an unreliable historian and that there was no 
corroborating information regarding his condition or 
treatment.  The examiner also found that he continued to show 
symptoms of atypical psychosis and had not been receiving 
treatment.  

In April 1995, the veteran was seen at a VA facility and 
diagnosed with alcohol dependence, and intermittent cocaine 
abuse.  Alcohol abuse treatment was recommended.  The 
examiner commented that the veteran could not be referred for 
psychiatric treatment in light of such abuse even though it 
appeared that there was an underlying depressive disorder.  
It was noted that his psychiatric history in the military and 
his current symptoms were poorly defined.  

In July 1995, the veteran testified that the diagnosis of 
schizoid personality was erroneous and that he continued to 
suffer from schizophrenic episodes.  His psychiatric problems 
began during service and within a year of his separation from 
service he began treatment at the Center for Special Problems 
where he was treated for about six to eight weeks.  He was 
given Lithium or Valium.  He sought treatment a couple of 
years later, but he did not recall the name of the 
psychiatrist.  

A VA examination was conducted in October 1995.  The examiner 
indicated that the file had been reviewed, including the 
veteran's contention that his condition was misdiagnosed.  
The examiner diagnosed atypical psychosis, polysubstance 
abuse, and schizoid personality disorder.  The examiner 
concurred with the prior VA examiner's findings.  According 
to the examiner, the primary problem now is that the schizoid 
personality disorder produces psychotic symptoms at times of 
stress.  

The Board finds that new and material evidence has not been 
submitted to warrant reopening the claim of service 
connection for a psychiatric disorder.  The evidence of 
record prior and subsequent to the denial of the claim in 
1975 demonstrates that the veteran has consistently been 
diagnosed with a personality disorder.  Even though both VA 
examiners now report an additional diagnosis of atypical 
psychosis, neither examiner links it to service, suggests the 
presence of a psychosis within one year after service, or 
disputes the diagnosis of personality disorder that was made 
in service.  Therefore, the evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

As outlined above, it is the determination of the Board that 
the evidence presented by the appellant with regard to his 
claim of entitlement to service connection for a psychiatric 
disorder is not new and material, thus the claim is not 
reopened.



ORDER

New and material evidence has not been submitted to reopen 
the claim of service connection for a psychiatric disorder, 
and the appeal is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

